OPINION — AG — ** BOARD OF GOVERNORS — DENTISTS ** (1) IT WILL BE LAWFUL FOR THE BOARD OF GOVERNORS OF REGISTERED DENTISTS TO APPOINT OR ELECT AS ITS SECRETARY — TREASURER A PERSON IS 'NOT' A MEMBER OF THE BOARD, FIX HIS SALARY IN A REASONABLE AMOUNT AND PAY THE SAME, TOGETHER WITH HIS NECESSARY EXPENSES, FROM THE STATE DENTAL FUND. (2) INASMUCH AS THE SECRETARY OF OKLAHOMA DENTAL ASSOCIATION (A PRIVATE ORGANIZATION) IS 'NOT' A PUBLIC OFFICER WITHIN THE MEANING OF 51 O.S. 6 [51-6], WHICH SECTION PROHIBITS A PUBLIC OFFICER OR DEPUTY OF A PUBLIC OFFICER FROM HOLDING ANOTHER PUBLIC OFFICE, OR BEING A DEPUTY OF ANOTHER PUBLIC OFFICER, PROVISIONS OF SAID SECTION WILL 'NOT' BE VIOLATED IF THE PERSON APPOINTED OR ELECTED AS SECRETARY — TREASURER OF THE BOARD IS AT THE SAME TIME SECRETARY OF THE OKLAHOMA STATE DENTAL ASSOCIATION AND RECEIVES A SALARY AS SUCH. (DUAL OFFICE HOLDING, DENTISTS, MEMBERS SALARY, COMPENSATION) CITE: 51 O.S. 6 [51-6], 59 O.S. 236 [59-236], 59 O.S. 237 [59-237] (PROFESSIONS) (FRED HANSEN)